Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  DETAILED ACTION 	This action is in response to the application filed on 01/12/2021.          Claims 1-30 have been examined.
Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C 103 as being unpatentable Ganesan et al. (US 2020/0252990) which incorporate the disclosure (specification) of provisional app 62/800,031 in view of HOU et al. (US 2020/0343951).
As of claims 1 and 18, Ganesan discloses a first node for wireless communication, and a method of wireless communication performed by a first node, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors a configured to:
transmit, to a second node on a beamformed link from the first node to the second node, a first signal, wherein the first node and the second node are associated with common timing (Ganesan, [FIG. 8] [0068] and provisional para [0070] &[Fig.6-7] discloses a first communication transmitted between the first UE and the second UE which corresponds to first node transmit a first signal to the second node. Ganesan, para [0052] a link and/or beam pair links of a sidelink beamformed transmissions which corresponds to beamformed link);
determine whether a second signal, based at least in part on the first signal, is received on a beamformed link from the second node to the first node (Ganesan, para [0077] [0107] discloses first UE  determine  there is a radio link loss or a beam loss, detecting the sidelink failure in response to the hybrid automatic repeat request feedback comprising a negative acknowledgment which corresponds to determine a second signal is not received), and transmit a third signal on the beamformed link from the first node to the second node based at least in part on receiving the second signal; or perform a sidelink beam failure recovery procedure based at least in part on determining that the second signal is not received (Ganesan, para [0070] the first UE  detects the radio link or beam link failure and para [0107] discloses detecting the sidelink failure in response to the hybrid automatic repeat request feedback comprising a negative acknowledgment (=second signal is not received) and transmits a SL recovery message (e.g., SL BFR message) (= perform beam failure recovery procedure).
Ganesan does not explicitly discloses the first node and the second node are associated with common timing however HOU  discloses in para [0046] each vehicle 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine perform a sidelink beam failure recovery procedure as taught by Ganesan with first node transmit a first signal to the second node wherein the first node and the second node are associated with common timing as taught by HOU in order to improve the reliability and stability of the beamforming-based sidelink communication as taught by HOU in [0010].

As of claims 13 and 24, Ganesan discloses a second node and a method of wireless communication performed by a second node, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine whether a first signal is received from a first node on a beamformed link from the first node to the second node (Ganesan ,para [0062] [0067] [FIG.7] [FIG. 8] the first UE  transmits information for a NR PC5 RRC configuration (e.g., SL-radiolinkmonitoringRS, SL-failureDetectionRS, SL-BeamFailureRecoveryConfig) to the second UE which corresponds to second node determined a first signal is received. Ganesan, para [0052] a link and/or beam pair links of a sidelink beamformed transmissions which corresponds to beamformed link),
determine whether to transmit, on a beamformed link from the second node to the first node, a second signal based at least in part on whether the first signal is received (Ganesan, para [0069] ([Fig.8] and provisional [Fig.7] discloses second communication transmitted from the second UE to the first UE); and  
receive a third signal based at least in part on the second signal (Ganesan, [Fig.8] provisional [Fig.7] [0071] the third communication be transmitted which corresponds to second node received third signal from the first node based on the second signal); or perform a sidelink beam failure recovery procedure based at least in part on failing to receive the first signal or the third signal. (Here Ganesan reference is applied for first alternative).

Ganesan does not explicitly discloses the first node and the second node are associated with common timing however HOU  discloses in para [0046] each vehicle (first and second node) be configured with a specific SRS resource set,  SRS be multiplexed as a sidelink beam measurement reference signal, the high layer set the parameter SRS-SetUse to “SL-BeamManagement”, each SRS resource set, SRS resource to be transmitted at the same time (=common timing) which corresponds to  first node and the second node are associated with common timing).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine perform a sidelink beam failure recovery procedure as taught by Ganesan with first node transmit a first signal to the second node wherein the first node and the second node are associated 

As of claims 2 and 19, rejection of claims 1 and 18 cited above incorporated herein, in addition modified Ganesan-HOU discloses at least one of the first signal, the second signal, or the third signal comprise channel state information reference signals ( Ganesan, para [0066] discloses SL beam configuration information like CSI-RS scheduling information).

As of claims 3 and 20, rejection of claims 1 and 18 cited above incorporated herein, in addition modified Ganesan-HOU discloses the first signal, the second signal, and the third signal are associated with respective resource allocations that are known to the first node and the second node before transmission of the first signal (Ganesan, Abstract, para [0060] [0073] and provisional para [0067] discloses SL resource allocation which corresponds to respective resource allocations before transmission of the first signal).

As of claim 4, rejection of claim 3 cited above incorporated herein, in addition modified Ganesan-HOU discloses the respective resource allocations are determined by one or more of the first node or the second node (Ganesan, para  [0073] the resources be autonomously selected by the UE (=determined by node).

As of claim 5, rejection of claim 3 cited above incorporated herein, in addition modified Ganesan-HOU discloses the respective resource allocations are determined by a base station associated with the first node or the second node (Ganesan, para [0073] discloses either the first UE or the second UE request resources from an eNB/gNB for transmitting a SL beam failure request message which corresponds to the respective resource allocations are determined by a base station).

As of claims 6, 15, 21 and 26, rejection of claims 1, 13,18 and 24   cited above incorporated herein, in addition modified Ganesan-HOU discloses the beamformed link from the first node to the second node and the beamformed link from the second node to the first node are a same link (Ganesan see [Fig.8] link is the same link).

As of claim 7, rejection of claim 1 cited above incorporated herein, in addition modified Ganesan-HOU discloses the common timing is determined based at least in part on a base station associated with the first node and the second node (para [0073] discloses either the first UE or the second UE request resources (=common timing) from an eNB/gNB which corresponds to common timing is determined based at least in part on a base station associated with the first node and the second node).

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition modified Ganesan-HOU discloses the common timing is determined based at least in part on positioning systems of the first node and the second node (HOU, para [0216] global positioning system (GPS)).

As of claims 9, 16, 22 and 27, rejection of claims 1, 13,18 and 24   cited above incorporated herein, in addition modified Ganesan-HOU discloses the beamformed link from the first node to the second node and the beamformed link from the second node to the first node are associated with a ProSe sidelink interface (Ganesan, para [0061] information exchange between the TX UE (=first node) and the RX UE (=second node) via an NR PC5 (=ProSe).

As of claims 10 and 28, rejection of claims 1 and 24 cited above incorporated herein, in addition modified Ganesan-HOU discloses the first node and the second node comprise user equipment (Ganesan, see Fig. 8).

As of claims 11 and 29, rejection of claims 1 and 24 cited above incorporated herein, in addition modified Ganesan-HOU discloses the first node and the second node comprise integrated access and backhaul nodes (Ganesan, [Fig.1] [0060] the UE schedules SL transmissions of other UEs (= integrated access and backhaul nodes).

As of claims 12 and 23, rejection of claims 1 and 24 cited above incorporated herein, in addition modified Ganesan-HOU discloses the one or more processors, when performing the sidelink beam failure recovery procedure, are configured to perform the sidelink beam failure recovery procedure based at least in part on failing to receive the second signal a threshold number of times (Ganesan, para [0107] response to a radio 

As of claims 14 and 25, rejection of claims 13 and 24 cited above incorporated herein, in addition modified Ganesan-HOU discloses the one or more processors are further configured to transmit the second signal based at least in part on receiving the first signal (Ganesan, para [0107] discloses determining the radio link quality comprises receiving a hybrid automatic repeat request feedback (=transmit the second signal).

As of claims 17 and 30, rejection of claims 13 and 24 cited above incorporated herein, in addition modified Ganesan-HOU discloses the one or more processors, when performing the sidelink beam failure recovery procedure, are configured to: perform the sidelink beam failure recovery procedure based at least in part on failing to receive one or more of the first signal or the third signal a threshold number of times (Ganesan, para [0107] response to a radio link quality being below a predetermined threshold for a predetermined number of instances (= failing to receive the second signal a threshold number of times).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471